DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on August 02, 2021
Claims 43, 45-50 and 55-60 are under examination.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43, 45-50 and 55-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (USP 2019/0357129).

1-42. (Canceled).

(See Paragraph 0650 The RAN may receive a request of the UE via the transmit/receive end, and a processor of the RAN may send the request message (including the NSSAI and the priority information)):
 a controller and a transceiver (Paragraph 0074 Radio Access Network (RAN): a unit including a Node B, a Radio Network Controller (RNC) controlling the Node B, and an eNodeB in the 3GPP network. The RAN is defined at the terminal level and provides a connection to a core network..); 
wherein the controller is operable to: 
control the transceiver to receive at said base station, from another communication apparatus, a message comprising network slice selection assistance information (NSSAI) for at least one slice (Paragraph 0338, 0343 an RAN selects an initial network slice that will transfer a message using an NSSAI. Single network slice selection assistance information (S -NSSAI) identifies a network slice. Each S -NSSAI is assistant information used for a network to select a specific network slice instance).

44. (Canceled)

As per Claim 45 Park teaches Communication apparatus according to claim 44, wherein said controller is operable to control the transceiver to receive the message from the second base station as part of a handover procedure between the first base (Paragraph 0099 a source eNB and a target eNB, delivery of handover-related messages, uplink load management, and so on..); 


As per Claim 46 Park teaches Communication apparatus according to claim 45, wherein the received message further comprises a quality of service (QoS) flow ID information element (Paragraph 0237, 0238 a branching point for supporting a multi-home PDU session, QoS handling (e.g., the execution of packet filtering, gating and an uplink/downlink rate) for a user plane, uplink traffic verification (SDF mapping between a service data flow (SDF) and a QoS flow),.).

As per Claim 47 Park teaches Communication apparatus according to claim 45, wherein the controller is operable to perform admission control on receipt of the NSSAI (Paragraph 0338 Single network slice selection assistance information (S -NSSAI) identifies a network slice.).).

As per Claim 48 Park teaches Communication apparatus according to claim 45, wherein the received message comprises a handover request message (Paragraph 0090 a source eNB and a target eNB, delivery of handover-related messages)).

As per Claim 49 Park teaches Communication apparatus according to claim 44, wherein said controller is operable to control the transceiver to receive the message from the second base station as part of a procedure to support dual connectivity between the first (Paragraph 0003, 0322 which include dual connectivity, massive multiple input multiple output (MIMO), in-band full duplex, the case of dual connectivity (DC), two SDAP entities may be configured ).

As per Claim 50 Park teaches Communication apparatus according to claim 49, wherein the received message comprises a request to add the second base station as a secondary node (Paragraph 0047 A base station in this document is regarded as a terminal node of a network).

51-54. (Canceled)

As per Claim 55 Park teaches Communication apparatus according to claim 43, wherein said NSSAI comprises information identifying a slice type (Paragraph 0339, 0441 Slice/service type (SST): the SST indicates the operation of a network slice expected form a viewpoint of a function and service.).

As per Claim 56 Park teaches Communication apparatus according to claim 43, wherein said NSSAI comprises information for discriminating at least one slice from another (Paragraph 0568, 0587 The NSSAI may be basically divided into the following two types..).

As per Claim 57 Park teaches Communication apparatus according to claim 43, wherein the controller is further operable to configure the communication apparatus to support (Paragraph 0594 As described above, the UE includes, in an Attach (or registration) request message, etc., a NSSAI value for the selection of a network slice (NS) in a procedure such as Attach (or may be referred to as `registration`). The NSSAI may include a slice/service type (e.g., V2X, IoT, eMBB (enhanced mobile broadband), etc.) and complementing information (e.g., service provider).).

As per Claim 58 Park teaches a method for a communication apparatus, wherein the communication apparatus is for a communication system in which network slicing is supported, the method comprising (See Paragraph 0650 The RAN may receive a request of the UE via the transmit/receive end, and a processor of the RAN may send the request message (including the NSSAI and the priority information)):
receiving at said base station, from another communication apparatus, a message comprising network slice selection assistance information (NSSAI) for at least one slice (Paragraph 0338, 0343 an RAN selects an initial network slice that will transfer a message using an NSSAI. Single network slice selection assistance information (S -NSSAI) identifies a network slice. Each S -NSSAI is assistant information used for a network to select a specific network slice instance).


(See Paragraph 0650 The RAN may receive a request of the UE via the transmit/receive end, and a processor of the RAN may send the request message (including the NSSAI and the priority information)):
a controller and a transceiver (Paragraph 0074 controller and antenna);
 wherein the controller is operable to: 
control the transceiver to transmit from said base station (Paragraph 0074 Radio Access Network (RAN): a unit including a Node B, a Radio Network Controller (RNC) controlling the Node B, and an eNodeB in the 3GPP network. The RAN is defined at the terminal level and provides a connection to a core network..);
 to another communication apparatus, a message comprising network slice selection assistance information (NSSAI) for at least one slice (Paragraph 0338, 0343 an RAN selects an initial network slice that will transfer a message using an NSSAI. Single network slice selection assistance information (S -NSSAI) identifies a network slice. Each S -NSSAI is assistant information used for a network to select a specific network slice instance).

As per Claim 60 Park teaches a method for a communication apparatus, wherein the communication apparatus is for a communication system in which network slicing is supported, the method comprising  (Paragraph 0074 Radio Access Network (RAN): a unit including a Node B, a Radio Network Controller (RNC) controlling the Node B, and an eNodeB in the 3GPP network. The RAN is defined at the terminal level and provides a connection to a core network..):
 transmitting, to another communication apparatus from said base station, a message comprising network slice selection assistance information (NSSAI) for at least one slice (Paragraph 0338, 0343 an RAN selects an initial network slice that will transfer a message using an NSSAI. Single network slice selection assistance information (S -NSSAI) identifies a network slice. Each S -NSSAI is assistant information used for a network to select a specific network slice instance).


Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468